IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,132-01




IN RE THE STATE OF TEXAS EX REL. BRETT W. LIGON




ON APPLICATION FOR A WRIT OF MANDAMUS
     IN CAUSE NO. 09-13-00242-CR IN THE NINTH COURT OF APPEALS AND
IN CAUSE NOS. 13-287052, 13-287054 & 13-287055
                            IN THE COUNTY COURT AT LAW NUMBER 4
                                       FROM MONTGOMERY COUNTY




           Per curiam.

O R D E R

            Relator filed an application for a writ of mandamus, pursuant to the original jurisdiction of
this Court after the Ninth Court of Appeals denied his petition.  In re Brett W. Ligon, No. 09-13-00242-CR; __ S.W.3d __  (Tex. App.–Beaumont August 14, 2013)(designated for publication).  The
petition requests that we issue a writ of mandamus in the underlying cases, ordering the Ninth Court
of Appeals to order the county court at law to vacate its order disqualifying Relator’s office from
prosecuting these causes.  
            Before we address the Relator’s motion for leave to file for a writ of mandamus, we invite 
the trial judge and any other parties, including the real parties in interest, defendants Robert Tyler
Anderson and Joseph Michael Lener to submit a response with this Court. The motion for leave to
file an application for a writ of mandamus will be held in abeyance for 30 days until October 18,
2013 to allow the parties sufficient time to respond.             
 
Filed: September 18, 2013
Do Not Publish